


110 HR 884 : Promoting Antiterrorism Cooperation

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 884
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 28, 2007
			Received; read twice and referred to the Committee on
			 Homeland Security and Governmental Affairs
		
		AN ACT
		To provide for the establishment of the
		  Science and Technology Homeland Security International Cooperative Programs
		  Office, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Antiterrorism Cooperation
			 through Technology and Science Act or the PACTS
			 Act.
		2.FindingsThe Congress finds the following:
			(1)The development
			 and implementation of technology is critical to combating terrorism and other
			 high consequence events and implementing a comprehensive homeland security
			 strategy.
			(2)The United States
			 and its allies in the global war on terrorism share a common interest in
			 facilitating research, development, testing, and evaluation of equipment,
			 capabilities, technologies, and services that will aid in detecting,
			 preventing, responding to, recovering from, and mitigating against acts of
			 terrorism.
			(3)Certain United
			 States allies in the global war on terrorism, including Israel, the United
			 Kingdom, Canada, Australia, and Singapore have extensive experience with, and
			 technological expertise in, homeland security.
			(4)The United States
			 and certain of its allies in the global war on terrorism have a history of
			 successful collaboration in developing mutually beneficial equipment,
			 capabilities, technologies, and services in the areas of defense, agriculture,
			 and telecommunications.
			(5)The United States
			 and its allies in the global war on terrorism will mutually benefit from the
			 sharing of technological expertise to combat domestic and international
			 terrorism.
			(6)The establishment
			 of an office to facilitate and support cooperative endeavors between and among
			 government agencies, for-profit business entities, academic institutions, and
			 nonprofit entities of the United States and its allies will safeguard lives and
			 property worldwide against acts of terrorism and other high consequence
			 events.
			3.Promoting
			 antiterrorism through international cooperation act
			(a)In
			 GeneralThe Homeland Security Act of 2002 is amended by inserting
			 after section 313 (6
			 U.S.C. 193) the following:
				
					314.Promoting
				antiterrorism through international cooperation program
						(a)DefinitionsIn
				this section:
							(1)DirectorThe
				term Director means the Director selected under subsection
				(b)(2).
							(2)International
				cooperative activityThe term international cooperative
				activity includes—
								(A)coordinated
				research projects, joint research projects, or joint ventures;
								(B)joint studies or
				technical demonstrations;
								(C)coordinated field
				exercises, scientific seminars, conferences, symposia, and workshops;
								(D)training of
				scientists and engineers;
								(E)visits and
				exchanges of scientists, engineers, or other appropriate personnel;
								(F)exchanges or
				sharing of scientific and technological information; and
								(G)joint use of
				laboratory facilities and equipment.
								(b)Science and
				Technology Homeland Security International Cooperative Programs Office
							(1)EstablishmentThe
				Under Secretary shall establish the Science and Technology Homeland Security
				International Cooperative Programs Office.
							(2)DirectorThe
				Office shall be headed by a Director, who—
								(A)shall be selected
				by and shall report to the Under Secretary; and
								(B)may be an officer
				of the Department serving in another position.
								(3)Responsibilities
								(A)Development of
				mechanismsThe Director shall be responsible for developing, in
				consultation with the Department of State, understandings or agreements that
				allow and support international cooperative activity in support of homeland
				security research, development, and comparative testing.
								(B)PrioritiesThe Director shall be responsible for
				developing, in coordination with the Directorate of Science and Technology, the
				other components of the Department of Homeland Security, and other Federal
				agencies, strategic priorities for international cooperative activity in
				support of homeland security research, development, and comparative
				testing.
								(C)ActivitiesThe
				Director shall facilitate the planning, development, and implementation of
				international cooperative activity to address the strategic priorities
				developed under subparagraph (B) through mechanisms the Under Secretary
				considers appropriate, including grants, cooperative agreements, or contracts
				to or with foreign public or private entities, governmental organizations,
				businesses, federally funded research and development centers, and
				universities.
								(D)Identification
				of partnersThe Director shall facilitate the matching of United
				States entities engaged in homeland security research with non-United States
				entities engaged in homeland security research so that they may partner in
				homeland security research activities.
								(4)CoordinationThe
				Director shall ensure that the activities under this subsection are coordinated
				with those of other relevant research agencies, and may run projects jointly
				with other agencies.
							(5)Conferences and
				workshopsThe Director may hold international homeland security
				technology workshops and conferences to improve contact among the international
				community of technology developers and to help establish direction for future
				technology goals.
							(c)International
				Cooperative Activities
							(1)AuthorizationThe
				Under Secretary is authorized to carry out international cooperative activities
				to support the responsibilities specified under section 302.
							(2)Mechanisms and
				equitabilityIn carrying out this section, the Under Secretary
				may award grants to and enter into cooperative agreements or contracts with
				United States governmental organizations, businesses (including small
				businesses and small and disadvantaged businesses), federally funded research
				and development centers, institutions of higher education, and foreign public
				or private entities. The Under Secretary shall ensure that funding and
				resources expended in international cooperative activities will be equitably
				matched by the foreign partner organization through direct funding or funding
				of complementary activities, or through provision of staff, facilities,
				materials, or equipment.
							(3)Loans of
				EquipmentThe Under Secretary
				may make or accept loans of equipment for research and development and
				comparative testing purposes.
							(4)CooperationThe
				Under Secretary is authorized to conduct international cooperative activities
				jointly with other agencies.
							(5)Foreign
				partnersPartners may include Israel, the United Kingdom, Canada,
				Australia, Singapore, and other allies in the global war on terrorism, as
				appropriate.
							(6)Exotic
				diseasesAs part of the international cooperative activities
				authorized in this section, the Under Secretary, in coordination with the Chief
				Medical Officer, may facilitate the development of information sharing and
				other types of cooperative mechanisms with foreign countries, including nations
				in Africa, to strengthen American preparedness against threats to the Nation’s
				agricultural and public health sectors from exotic diseases.
							(d)Budget
				AllocationThere are authorized to be appropriated to the
				Secretary, to be derived from amounts otherwise authorized for the Directorate
				of Science and Technology, $25,000,000 for each of the fiscal years 2008
				through 2011 for activities under this section.
						(e)Foreign
				ReimbursementsWhenever the
				Science and Technology Homeland Security International Cooperative Programs
				Office participates in an international cooperative activity with a foreign
				country on a cost-sharing basis, any reimbursements or contributions received
				from that foreign country to meet its share of the project may be credited to
				appropriate current appropriations accounts of the Directorate of Science and
				Technology.
						(f)Report to
				Congress on International Cooperative Activities
							(1)Initial
				reportNot later than 180 days after the date of enactment of
				this section, the Under Secretary, acting through the Director, shall transmit
				to the Congress a report containing—
								(A)a brief
				description of each partnership formed under subsection (b)(4), including the
				participants, goals, and amount and sources of funding; and
								(B)a list of
				international cooperative activities underway, including the participants,
				goals, expected duration, and amount and sources of funding, including
				resources provided to support the activities in lieu of direct funding.
								(2)UpdatesAt
				the end of the fiscal year that occurs 5 years after the transmittal of the
				report under subsection (a), and every 5 years thereafter, the Under Secretary,
				acting through the Director, shall transmit to the Congress an update of the
				report required under subsection
				(a).
							.
			(b)Clerical
			 amendmentThe table of contents for the Homeland Security Act of
			 2002 is amended by adding after the item relating to section 313 the following
			 new item:
				
					
						Sec. 314. Promoting antiterrorism through
				international cooperation
				program.
					
					.
			
	
		
			Passed the House of
			 Representatives February 27, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
